DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

                          Patent
                (US 10,586,549 B2)                                    
                   Instant Application
                      (16/775,569)
8).  A method of coding a digital signal implemented in a coder able to code signal frames according to predictive coding or according to transform coding, comprising the following steps:
          coding a preceding frame of digital signal samples according to predictive coding; and

           determining a distribution of bits for coding the transition frame by the following operations:
         assigning a bit rate for predictive coding of the transition sub-frame, said bit rate being equal to the minimum between the bit rate for transform coding the transition frame and a first predetermined bit rate value;
         determining a first number of bits allocated for predictive coding the transition sub-frame for said bit rate; and 
        calculating a second number of bits allocated for transform coding the transition frame from the first number of 
          transform coding the transition frame on the second number of allocated bits; and
        predictive coding the transition sub-frame on the first number of allocated bits;
          wherein the digital signal is decomposed into at least one frequency low band and one frequency high band,
          wherein the first calculated number of bits is assigned for predictive coding the transition sub-frame for the frequency low band, and wherein a third predetermined number of bits is allocated for coding the transition sub-frame for the frequency high band,
       wherein the second number of bits allocated for transform coding the transition frame is further determined from the third predetermined number of bits.

coding a preceding frame of digital signal samples according to predictive coding; and

determining a distribution of bits for coding the transition frame by the following operations:
assigning a bit rate for predictive coding of the transition sub-frame, said bit rate being equal to the minimum between the bit rate for transform coding the transition frame and a first predetermined bit rate value;
determining a first number of bits allocated for predictive coding the transition sub-frame for said bit rate; and
calculating a second number of bits allocated for transform coding the transition frame from the first number of 
transform coding the transition frame on the second number of allocated bits; and
          predictive coding the transition sub-frame on the first number of allocated bits


Claims 1-3, 5-7, 10 and 12-14 of the instant application are respectively anticipated by claims 8, 16, 17, 19-21, 11, 12, 14 and 15 of U.S. Patent No. US 10, 586,549 B2 in that independent Claims 8, 11, 12, 14 and 15 of the Patent contains all the limitations of independent Claims 1, 10 and 12-14 of the instant application as shown above. Claims 1, 10 and 12-14 of the instant application therefore are not patently distinct from the Patent claims and as such are unpatentable for provisional obvious-type double patenting. The Instant application Claims 1, 10 and 12-14 are broader in every aspect than the Patent Claims 8, 11, 12, 14 and 15 and are therefore an obvious variant thereof. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step and rearranging the claims would be within the level of one of ordinary skill in the art. It is well settled that the omission of an element, e.g. “interference affected channel”, and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of bit allocation without significantly more. The claim recites mental processes and mathematical concepts of determining the number of bits needed to encode/decode a signal and involves subtracting the number of bits for coding from a bit total without actually performing any coding/decoding. The steps can be achieved via a human computing the calculations on paper with a pen or via a mathematical operation. This judicial exception is not integrated into a practical application because the steps amount to simply implementing the abstract idea on the claimed processor/generic computer and do not add a meaningful limitation to the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because calculating a second number of bits from allocated bits and a total number of bits available corresponds to a commonplace mathematical algorithm being applied on a general purpose computer see MPEP 2106.05(d) and (f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject Claim 6 recites “wherein the second number of bits is equal to the fixed number of bits for coding the transition frame minus the first number of bits minus as the third number of bits” and claim 7 recites “wherein the second number of bits is equal to the fixed number of bits for coding the transition frame minus the first number of bits minus the third number of bits minus a first bit minus a second bit…”.  There is insufficient antecedent basis for “the third number of bits” in the claims. Claim 4 provides the first mention of “a third predetermined number of bits”
Claims 6 and 7 are interpreted as depending from claim 4, which provides the first mention of “a third predetermined number of bits”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.          Claims 1-3, 5, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al US PGPUB 2014/0303965 A1 (“Lee”)
Per Claim 1, Lee discloses a method of coding a digital signal implemented in a coder able to code signal frames according to predictive coding or according to transform coding, comprising the following steps:
coding a preceding frame of digital signal samples according to predictive coding (para. [0154]; para. [0162]; para. [0184]-[0185]) and
coding a current frame of digital signal samples in a transition frame (para. [0154]; para. [0162]; para. [0184]-[0185]): coding the transition frame comprising transform coding and predictive coding a single sub-frame of the transition frame (para. [0162]; para. [0184]-[0187), wherein said coding of the current frame comprises the following sub-steps:
determining a distribution of bits for coding the transition frame (TABLE 1; TABLE 2; para. [0256]) by the following operations:
assigning a bit rate for predictive coding of the transition sub-frame, said bit rate being equal to the minimum between the bit rate for transform coding the transition frame and a first predetermined bit rate value (para. [0043]; para. [0122]; TABLE 1; TABLE 2; A transient component in a voice signal means a component in an area in which a transient having a rapid energy variation is present, for example, a voice signal component at a position at which voiceless sound is transitioned to voiced sound or a voice signal component at a position at which voiced sound is transitioned to voiceless sound…., para. [0184]-[0185]; When the current frame is divided into two bit allocation sections, the total number of bits (amount of bits) allocated to the current frame is Bitbudget..., para. [0201]; para. [0256]; para. [0273]-[0279]);

 calculating a second number of bits allocated for transform coding the transition frame from the first number of allocated bits and a number of bits available for coding the transition frame (TABLE 1; TABLE 2; para. [0013]; para. [0184]; para. [0201]);
transform coding the transition frame on the second number of allocated bits (TABLE 1; TABLE 2; para. [0162]; para. [0229]); and
predictive coding the transition sub-frame on the first number of allocated bits (TABLE 1; TABLE 2; para. [0194]-[0196]; para. [0229]).
          Per Claim 2, Lee discloses the method according to claim 1,
wherein the coder comprises a first core operating, for predictive coding a signal frame, at a first frequency, and a second core operating, for predictive coding a signal frame, at a second frequency (fig. 1; para. [0047]-[0048]; para. [0216]-[0217]; para. [0257]),
wherein the first predetermined bit rate value depends on the core selected from the first and second cores for coding the predictive coded preceding frame (para. [0014]; para. [0078]; para. [0047]-[0048]; para. [0201]; para. [0216]-[0217]; para. [0257]).
Per Claim 3, Lee discloses the method according to claim 2, when the first core has been selected for coding the predictive coded preceding frame, the assigned bit rate is further equal to the maximum between the bit rate for the transform coded transition frame and at least one second predetermined bit rate value, the second value 
           Per Claim 5, Lee discloses the method according to claim 1, wherein the number of bits available for coding the transition frame is fixed (para. [0201]).
Per Claim 8, Lee discloses the method of coding according to claim 1, wherein predictive coding comprises generating determined predictive coding parameters for said allocated bit rate (para. [0062]-[0065]).
Per Claim 10, Lee discloses a method of decoding a coded digital signal, implemented in a decoder able to decode signal frames according to predictive decoding or according to transform decoding, comprising the steps of:
predictive decoding a preceding frame of digital signal samples coded according to predictive coding (fig. 4; para. [0087]); and
decoding a transition frame coding a current frame of digital signal samples (para. [0122]; para. [0184]-[0185]; para. [0201]; para. [0285]), coding the transition frame comprising transform coding and predictive coding a single sub-frame of the transition frame (para. [0162]), wherein said decoding of the current frame comprises the sub steps of:
determining a distribution of bits for coding the transition frame (para. [0043]; TABLE 1; TABLE 2; A transient component in a voice signal means a component in an area in which a transient having a rapid energy variation is present, for example, a voice signal component at a position at which voiceless sound is transitioned to voiced sound or a voice signal component at a position at which voiced sound is transitioned to voiceless sound…., para. [0184]-[0185]; When the current frame is divided into two bit 
assigning a bit rate for predictive coding of the transition sub-frame, said bit rate being equal to the minimum between the bit rate for transform coding the transition frame and a first predetermined bit rate value (para. [0043]; para. [0122]; TABLE 1; TABLE 2; A transient component in a voice signal means a component in an area in which a transient having a rapid energy variation is present, for example, a voice signal component at a position at which voiceless sound is transitioned to voiced sound or a voice signal component at a position at which voiced sound is transitioned to voiceless sound…., para. [0184]-[0185]; When the current frame is divided into two bit allocation sections, the total number of bits (amount of bits) allocated to the current frame is Bitbudget….., para. [0201]; para. [0256]; para. [0273]-[0279]);
determining a first number of bits allocated for predictive coding the transition sub-frame for said bit rate (para. [0013]; para. [0122]; para. [0184]; para. [0201]); and
calculating a second number of bits allocated for transform coding the transition frame from the first number of allocated bits and a number of bits available for coding the transition frame (TABLE 1; TABLE 2; para. [0013]; para. [0184]; para. [0201]);
predictive decoding the transition sub-frame on the first number of allocated bits (fig. 4; fig. 15); and
transform decoding the transition frame on the second number of allocated bits (fig. 4; fig. 15).
        Per Claim 11, Lee discloses the method according to claim 10,

wherein the first predetermined bit rate value depends on the core selected from the first and second cores for decoding the predictive coded preceding frame (para. [0014]; para. [0078]; para. [0047]-[0048]; para. [0201]; para. [0216]-[0217]; para. [0257]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.       Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee 
Per Claim 12, Lee discloses implementing a method of determining the distribution of bits for coding a transition frame, said method being implemented in a coder/decoder for coding/decoding a digital signal, the transition frame being preceded by a predictive coded preceding frame, coding the transition frame comprising transform coding and predictive coding a single sub-frame of the transition frame, the method comprising the following steps:

determining a first number of bits allocated for predictive coding the transition sub-frame for said bit rate (para. [0013]; para. [0122]; para. [0184]; para. [0201]);  and
calculating a second number of bits allocated for transform coding the transition frame from the first number of allocated bits and a number of bits available for coding the transition frame (TABLE 1; TABLE 2; para. [0013]; para. [0184]; para. [0201])
           Lee does not explicitly disclose a non-transitory computer readable storage medium, with a program stored thereon, said program comprising instructions for implementing a method, when these instructions are executed by processor
However, at the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to implement " a non-transitory computer readable storage medium, with a program stored thereon, said program comprising instructions for implementing the method, when these instructions are executed by processor ", with the suggestion/motivation of preventing a complete overhaul/update of 
Per Claim 13, Lee discloses a coder able to code digital signal frames according to predictive coding or transform coding, comprising:
a device for determining a distribution of bits for coding a transition frame, the transition frame being preceded by a predictive coded preceding frame, coding the transition frame comprising transform coding and predictive coding a single sub-frame of the transition frame, the number of bits for coding the transition frame being fixed (para. [0010]), the device arranged for performing the following operations:
assigning a bit rate for predictive coding the transition sub-frame, said bit rate being equal to the minimum between the bit rate for transform coding the transition frame and a first pre-determined bit rate value (para. [0043]; para. [0122]; TABLE 1; TABLE 2; A transient component in a voice signal means a component in an area in which a transient having a rapid energy variation is present, for example, a voice signal component at a position at which voiceless sound is transitioned to voiced sound or a voice signal component at a position at which voiced sound is transitioned to voiceless sound…., para. [0184]-[0185]; When the current frame is divided into two bit allocation sections, the total number of bits (amount of bits) allocated to the current frame is Bitbudget….., para. [0201]; para. [0256]; para. [0273]-[0279]);
determining a first number of bits allocated for predictive coding the transition sub-frame for said bit rate (para. [0013]; para. [0122]; para. [0184]; para. [0201]);

a predictive coder comprising a processor arranged for performing the following operations: coding a preceding frame of digital signal samples according to predictive coding (fig. 1-2; para. [0014]; A transient component in a voice signal means a component in an area in which a transient having a rapid energy variation is present, for example, a voice signal component at a position at which voiceless sound is transitioned to voiced sound or a voice signal component at a position at which voiced sound is transitioned to voiceless sound…., para. [0184]-[0187]);
predictive coding a single sub-frame comprised in a transition frame coding a current frame of digital signal samples, coding the transition frame comprising transform coding and predictive coding said sub-frame, the processor being arranged for predictive coding the transition sub-frame on the first number of allocated bits (para. [0184]-[0187]; para. [0201]); and
a transform coder comprising a processor arranged for performing the operation of transform coding the transition frame on the second number of allocated bits (fig. 1-2; para. [0184]-[0187]; para. [0201])
            Lee does not explicitly disclose the device comprising a processor
            However, at the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to implement "the device comprising a 
Per Claim 14, Lee discloses a decoder for a digital signal coded by predictive coding and by transform coding (fig. 1; fig. 4; fig. 15), comprising:
a device for determining a distribution of bits for coding a transition frame, the transition frame being preceded by a predictive coded preceding frame, coding the transition frame comprising transform coding and predictive coding a single sub-frame of the transition frame, the number of bits for coding the transition frame being fixed (para. [0010]), the device arranged for performing the following operations:
assigning a bit rate for predictive coding the transition sub-frame, said bit rate being equal to the minimum between the bit rate for transform coding the transition frame and a first pre-determined bit rate value (para. [0043]; para. [0122]; TABLE 1; TABLE 2; A transient component in a voice signal means a component in an area in which a transient having a rapid energy variation is present, for example, a voice signal component at a position at which voiceless sound is transitioned to voiced sound or a voice signal component at a position at which voiced sound is transitioned to voiceless sound…., para. [0184]-[0185]; When the current frame is divided into two bit allocation sections, the total number of bits (amount of bits) allocated to the current frame is Bitbudget….., para. [0201]; para. [0256]; para. [0273]-[0279]);
determining a first number of bits allocated for predictive coding the transition sub-frame for said bit rate (para. [0013]; para. [0122]; para. [0184]; para. [0201]);
calculating a second number of bits allocated for transform coding the transition frame from the number of bits required for coding the coding parameters and the fixed 
a predictive decoder comprising a processor arranged for performing the following operations: predictive decoding a preceding frame of digital signal samples coded according to predictive coding (fig. 4; para. [0014]; para. [0087]);
predictive decoding a single sub-frame comprised in a transition frame coding a current frame of digital signal samples, coding the transition frame comprising transform coding and predictive coding said sub-frame, the processor being arranged for performing the operation of predictive decoding the transition sub-frame on the first number of allocated bits (fig. 4; fig. 15; para. [0184]-[0185]; para. [0201]); and
a transform decoder comprising a processor arranged for performing the operation of transform decoding the transition frame on the second number of allocated bits (fig. 4; fig. 15)
           Lee does not explicitly disclose the device comprising a processor
           However, at the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to implement "the device comprising a processor ", with the suggestion/motivation of avoiding manually performing the recited steps of Claim 14.


3.          Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ragot et al WO 2012/085451 A1 (“Ragot”)
Per Claim 9, Lee discloses the method of coding according to claim 1, 
     Lee does not explicitly disclose wherein predictive coding comprises generating predictive coding parameters restricted with respect to predictive coding the 
     However this feature is taught by Ragot (Abstract)
      At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Ragot in the method of Lee in arriving at “wherein predictive coding comprises generating predictive coding parameters restricted with respect to predictive coding the preceding frame reusing at least one parameter for predictive coding of the preceding frame”, with the suggestion/motivation of limiting the impact on the coding bit rate and saving of resources by reusing already computed parameters.

Allowable Subject Matter
Claims 4, 6 (interpreted as depending from claim 4) and 7 (interpreted as depending from claim 4)  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The cited prior art fails to explicitly disclose the limitations recited in claim 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658